This is a petition of Charlotte Cook Sayles for a writ of error against the district court of the sixth judicial district.
An action of trespass on the case in assumpsit was brought in said district court by Franklin E. Winsor against James Cook, William Cook, Charlotte Cook Sayles, Kate Cook, and Charlotte I. Cook to recover a balance due on book account and a decision was there rendered for the plaintiff against four of the above named defendants and in favor of the other defendant, Charlotte I. Cook. Subsequently, and within the time prescribed by statute, Charlotte Cook Sayles filed her claim for a jury trial, as follows: "In the above entitled cause Charlotte Cook Sayles, one of the defendants, hereby claims a trial by jury." This claim for jury trial was signed by the attorneys of Charlotte Cook Sayles and the plaintiff's costs were paid. The attorneys for Charlotte Cook Sayles were not the attorneys for the other defendants. After this claim for a jury trial had been filed, the plaintiff in the case moved for entry of judgment, in accordance with the decision of the court, and the same was accordingly done.
The petitioner now contends that the district court erred in granting the motion of the plaintiff and entering judgment in view of the fact that she had lawfully claimed a jury trial. The petitioner was originally one of five joint defendants, against four of whom the judgment was entered. There is nothing in the form of the claim for jury trial suggestive of any intention on the part of Charlotte Cook Sayles to act otherwise than for herself alone. The judgment was joint, not several. The question raised by the petitioner as to the right of one joint defendant to act alone in claiming a jury trial is fully answered inBassett v. Loewenstein, 22 R.I. 468, and the cases therein cited.
The petition for a writ of error is denied and dismissed.